—Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered February 8, 2002, convicting defendant upon his plea of guilty of two counts of the crime of burglary in the third degree.
In satisfaction of a seven-count indictment, defendant pleaded guilty to two counts of burglary in the third degree and was sentenced as a second felony offender to concurrent prison terms of 3 to 6 years. Defendant contends on appeal that the sentence imposed was harsh and excessive, especially given his alcohol addiction. In light of defendant’s criminal history, his status of being on parole at the time of the current offense and given that the sentence was in accordance with the negotiated plea agreement, we find no reason to disturb the sentence imposed (see People v Kelly, 279 AD2d 891, lv denied 96 NY2d 802; People v Addison, 252 AD2d 597).
Crew III, J.P., Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.